DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to communication(s): original application filed on 10/26/2021, said application claims a priority filing date of 12/27/2019.  Claims 1-20 are pending. Claims 1, 10, and 20 are independent. 

Specification
The use of the term "Bluetooth" in ¶ [0051], which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears or the proper trademark symbol should be included and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 6-7, 9 and 19 are objected to because of the following informalities:  
in Claims 6, 7, and 9, line 1, "the circuity is configured to" appears to be "the circuity is further configured to";
in Claim 9, line 15, "the other touch event" appears to be "the another touch event";
in Claim 19, lines 2-3, "in response to another user interaction with the user interface, obtain an updated first position of the other user interaction" appears to be "in response to another user interaction with the user interface, obtaining an updated first position of the another user interaction”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 and 11. 
Claims 2-9 are rejected for fully incorporating the deficiency of their respective base claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitations "a current interaction position for user interaction with a virtual device user interface" in lines 1-2 and the limitations "a current interaction position of user interaction with a user interface associated with a virtual device" in lines , which rendering the claim indefinite because it is unclear whether these instances of “current interaction position”,  “user interaction”, and “user interface” associated with “virtual device” are the same or different.  Clarification is required.
Claims 1 and 11 recites the limitations “obtain/obtaining … via/from an application hosted on a physical client device” in lines 5-7 of Claim 1 and lines 2-3 of the based Claim 10 respectively and “obtain/obtaining … user interaction with a user interface (associated with a virtual device) … accessed via the application” in lines 8-10 of Claim 1 and Claim 11 combined with lines 4-5 of the based Claim 10 respectively, which rendering these claims indefinite because it is conflicted with the definition “a virtual device user interface” and “a client device user interface” referred in ¶ [0017]: “a user interface associated with a virtual device 104 (for example, a user interface associated with a virtual operating system running on (or hosted by) the virtual device 104 or of a virtual application running on (or hosted by) the virtual device 104) may be referred to as a virtual device user interface (UI)” and “a user interface associated with a client device 106 (for example, a user interface associated with an operating system running on (or hosted by) the client device 106 or of a client application running on (or hosted by) the client device 106) may be referred to as a client device user interface (UI)”. Also, according to FIG. 1, User Interface Subsystem 118 (associated with an application) is not existed in Client Device 106.  Client Device 106 only has Display subsystem 126 to display user interface transmitted from User Interface Subsystem 118; i.e., the user interface associated with an application running/hosted on a virtual device is displayed on client device. For examination purposed, “obtain/obtaining … via/from an application displayed on a physical client device” is considered.
Claims 2-9 are rejected for fully incorporating the deficiency of their respective base claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano (US 2011/0231427 A1, published on 09/22/2011), hereinafter Nakano. 

Independent Claims 10 and 20
Nakano discloses a method comprising: obtaining a message including a plurality of characters from an application hosted/displayed on a physical client device (Nakano, W1-W3 in FIGS. 4 and 5; P2 in FIG. 17; ¶¶ [0105], [0108], and [0146]: inputting a character string/characters/a message, via a chat screen/interface associated with a chat program P2, to be contained in data that is transmitted by one game apparatus to another game apparatus; inputted characters will be obtained from chat screen/interface associated with a chat program P2) (Nakano, ¶ [0111]: a “character string” herein is a character (or a set of characters) which is a component of a sentence constructed with characters and which is regarded as a single unit having a certain function, e.g., a character string is a word, clause, punctuation mark, morpheme, stem, or the like; NOTE: characters and words are usually used interchangeably for a foreign language1); 
obtaining a first position of a user interaction with a user interface accessed via the application (Nakano, S10 in FIG. 24 and FIG. 29: ¶¶ [0175] and [0203]: detecting the coordinates of a position touched by the user on the touch panel 13 via a chat screen/interface associated with a chat program P), the user interface displaying the message (Nakano, W3 in FIGS. 4 and 5; P2 in FIG. 17; ¶¶ [0112]-[0113] and [0146]: inputted characters/a sentence/a message are displayed in a chat window W3 via a chat program P2); 
determining a second position within the message based on the first position (Nakano, S10 in FIG. 24 and FIG. 29: ¶¶ [0175] and [0203]-[0205]: calculates a position within chat message that corresponds to a position touched by the user depending on whether border between characters has been touched, and updates the cursor position data; i.e., the cursor position within the chat message is calculated from a position touched by the user); 
extracting a first set of characters and a second set of characters from the message based on the second position, such that (i) a first number of characters (character strings/words) prior to the second position within the message is extracted for the first set of characters and (ii) a second number of characters (character strings/words) subsequent to the second position within the message is extracted for the second set of characters (Nakano, FIGS. 12, 16A-B, and 28; ¶ [0130]: in order to allow a word to be more readily inserted between two fixed character strings a4, determine whether option character strings a2 are connectable to both the character string “A” preceding an input character a1/cursor a3 and the character string “B” following the input character a1/cursor a3 so that only option character strings a2 that are connectable will be displayed; i.e., the character string “A” preceding the input character a1/cursor a3 and the character string “B” following the input character a1/cursor a3 will be extracted) (Nakano, FIGS. 11, 13-15, 16A-C, and FIG. 31; ¶¶ [0137]-[0139] and [0174]: determines whether or not words preceding and following the fixed character string a4 to be deleted are connectable to each other; i.e., a number of words preceding and following to be extracted can be different depending on whether or not words preceding and following the fixed character string a4 to be deleted are connectable) (Nakano, ¶ [0167]: attributes/information about each set of characters and each character string include “character string length”); and 
sending the first set of characters and the second set of characters to the physical client device (Nakano, FIGS. 13-15, 16A-C and 25; ¶¶ [0178]-[0181]: generate character data to be displayed, by arranging an input character string a1, an edited character string a5, and a fixed character string a4 in accordance with sequence numbers indicated by the input character data, the edited character string data, and the fixed character string data; and then sending these data to the lower LCD of a game apparatus for rendering input character string, edited character string, and fixed character string with different backgrounds).  
Nakano further discloses one or more non-transitory, computer-readable media (Nakano, 32/34 in FIG. 2; ¶ [0092]: main memory 32/saved data memory 34) storing instructions that, when executed by one or more processors (Nakano, 31 in FIG. 2; ¶ [0091]: CPU 31), effectuate operations described above (Nakano, ¶ [0092]: the main memory 32 stores various data used in the character input process or in a communication process, and also stores a program obtained from the outside, e.g., from the memory card 28, the cartridge 29, another apparatus, or the like; the saved data memory 34 is storage means for storing a program to be executed by the CPU 31).

Claim 13
Nakano discloses all the elements as stated in Claim 10 and further discloses wherein the user interaction corresponds to a selection of a cursor position within the message or a selection of one or more characters within the message (Nakano, S10 in FIG. 24 and FIG. 29: ¶¶ [0175] and [0203]-[0205]: cursor moving process to calculate a position within chat message that corresponds to a position touched by the user, and updates the cursor position data; i.e., the cursor position is determined from a position touched by the user).  

Claim 14
Nakano discloses all the elements as stated in Claim 10 and further discloses wherein the message is obtained via a keyboard of the physical client device accessed by the application (Nakano, ¶¶ [0109] and [0144]: the user inputs input character a1 by operating keys displaying in the key window W1 or an external keyboard).  

Claim 15
Nakano discloses all the elements as stated in Claim 10 and further discloses obtaining one or more additional inputs from the physical client device, the one or more additional inputs including an addition of one or more first characters to the message or a deletion of one or more second characters from the message (Nakano, S2 and S7 in FIG. 24; ¶¶ [0171] and [0174]: detecting whether additional character has been inputted or a Backspace/Delete key has been touched/selected).

Claim 16
Nakano discloses all the elements as stated in Claim 15 and further discloses updating the message in response to the obtained one or more additional inputs from the physical client device (Nakano, S2-S6 and S13-S18; ¶¶ [0171]-[0172] and [0178]-[0181]: in response to detecting additional character has been inputted, input character buffer/fixed character buffer will be updated and rendering on a display screen); and updating the second position within the message in response to the obtained one or more additional inputs (Nakano, S2-S6 and S13-S18; ¶¶ [0174]-[0172] and [0178]-[0181]: in response to detecting a Backspace/Delete key has been touched/selected, input character buffer/edited character buffer/fixed character buffer will be updated and rendering on a display screen).

Claim 17
Nakano discloses all the elements as stated in Claim 15 and further discloses wherein the addition of the one or more first characters to the message includes addition of the one or more first characters to the first and second set of characters (Nakano, FIGS. 9-10: additional input character a1 (ha) is inserted between the set of characters preceding (kyou) and following (ika) the input character a1), and wherein the deletion of the one or more second characters from the message includes deletion of the one or more second characters from the first and second set of characters or deletion of the one or more second characters other than the first and second set of characters from the message (Nakano, FIGS. 13-15 and 16A-C: character a1 (nai) is deleted from the character preceding to cursor a3 or character a1 (nai) is deleted other than the set of characters preceding (kyou) and following (mitaidesu) the character a1).

Claim 18
Nakano discloses all the elements as stated in Claim 10 and further discloses wherein the determination of the second position within the message includes a determination of a start position and an end position within the message (Nakano, FIGS. 20-22; ¶ [0167]: attributes/information about each set of characters and each character string include “start position” and “end position”) (Nakano, FIGS. 20-22; S61 in FIG. 29; ¶ [0209]: in order to determine whether or not the touch panel has been touched on a border position between words, determine whether or not the touched position coincides with the “start position” or “end position” indicated by the input character data D1, the edited character string data D3, or the fixed character string data D4).  

Claim 19
Nakano discloses all the elements as stated in Claim 10 and further discloses in response to another user interaction with the user interface, obtaining an updated first position of the other user interaction; updating the second position within the message based on the updated first position (Nakano, S10 in FIG. 24 and FIG. 29: ¶¶ [0175] and [0203]-[0205]: detecting the coordinates of a position touched by the user on the touch panel and changes the position of the cursor a3 so as to correspond to the touched position);   
extracting a third set of characters and a fourth set of characters from the message based on the updated second position, such that (i) a third number of characters prior to the updated second position within the message is extracted for the third set of characters and (ii) a fourth number of characters subsequent to the updated second position within the message is extracted for the fourth set of characters (Nakano, FIGS. 12, 16A-B, and 28; ¶ [0130]: in order to allow a word to be more readily inserted between two fixed character strings a4, determine whether option character strings a2 are connectable to both the character string “A” preceding an input character a1/cursor a3 and the character string “B” following the input character a1/cursor a3 so that only option character strings a2 that are connectable will be displayed; i.e., the character string “A” preceding the input character a1/cursor a3 and the character string “B” following the input character a1/cursor a3 will be extracted) (Nakano, FIGS. 11, 13-15, 16A-C, and FIG. 31; ¶¶ [0137]-[0139] and [0174]: determines whether or not words preceding and following the fixed character string a4 to be deleted are connectable to each other; i.e., a number of words preceding and following to be extracted can be different depending on whether or not words preceding and following the fixed character string a4 to be deleted are connectable) (Nakano, ¶ [0167]: attributes/information about each set of characters and each character string include “character string length”); and 
sending the third set of characters and the fourth set of characters to the physical client device (Nakano, FIGS. 13 and 25; ¶¶ [0178]-[0181]: generate character data to be displayed, by arranging an input character string a1, an edited character string a5, and a fixed character string a4 in accordance with sequence numbers indicated by the input character data, the edited character string data, and the fixed character string data; and then sending these data to the lower LCD of a game apparatus for rendering input character string, edited character string, and fixed character string with different backgrounds).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano in view of Wan (US 2020/0089512 A1, with priority date 06/27/2018), hereinafter Wan and Sanz-Pastor et al. (US 2007/0242131 A1, published on 10/18/2007), hereinafter Sanz-Pastor.

Independent Claim 1
Nakano discloses a system for facilitating character editing on a physical device based on a current interaction position for user interaction with a  (Nakano, FIGS. 4-5 and 24-25; ¶¶ [0108] and [0171]: the chat screen is an interface screen for receiving any operation input from a user to perform the character input process, e.g., input characters, replacing word, delete characters, etc.), the system comprising: 
circuitry (Nakano, 31 in FIG. 2; ¶ [0091]: CPU 31) configured to: obtain, via a network connection (Nakano, 3 in FIG. 3; ¶ [0104]: the game apparatus 1 may perform communication with a stationary game apparatus or a general-purpose computer via the wide area network 3),  a message including a plurality of characters, the plurality of characters being obtained based on a plurality of inputs via an application hosted/displayed on a physical client device (Nakano, W1-W3 in FIGS. 4 and 5; P2 in FIG. 17; ¶¶ [0105], [0108], and [0146]: inputting a character string/characters/a message, via a chat screen/interface associated with a chat program P2, to be contained in data that is transmitted by one game apparatus to another game apparatus; inputted characters will be obtained from chat screen/interface associated with a chat program P2) (Nakano, ¶ [0111]: a “character string” herein is a character (or a set of characters) which is a component of a sentence constructed with characters and which is regarded as a single unit having a certain function, e.g., a character string is a word, clause, punctuation mark, morpheme, stem, or the like; NOTE: characters and words are usually used interchangeably for a foreign language2); 
in response to a touch event associated with the application, obtain a current interaction position of user interaction with a user interface associated with a  (Nakano, S10 in FIG. 24 and FIG. 29: ¶¶ [0175] and [0203]: detecting the coordinates of a position touched by the user on the touch panel 13 via a chat screen/interface associated with a chat program P2) and the user interface displaying the message (Nakano, W3 in FIGS. 4 and 5; P2 in FIG. 17; ¶¶ [0112]-[0113] and [0146]: inputted characters/a sentence/a message are displayed in a chat window W3 via a chat program P2); 
determine a message position within the message based on the current interaction position (Nakano, S10 in FIG. 24 and FIG. 29: ¶¶ [0175] and [0203]-[0205]: calculates a position within chat message that corresponds to a position touched by the user depending on whether border between characters has been touched, and updates the cursor position data; i.e., the cursor position within the chat message is calculated from a position touched by the user); 
extract a first set of characters and a second set of characters from the message based on the message position and one or more character length parameters, such that (i) a first number of characters prior to the message position within the message is extracted for the first set of characters based on a first character length parameter and (ii) a second number of characters subsequent to the message position within the message is extracted for the second set of characters based on a second character length parameter (Nakano, FIGS. 12, 16A-B, and 28; ¶ [0130]: in order to allow a word to be more readily inserted between two fixed character strings a4, determine whether option character strings a2 are connectable to both the character string “A” preceding an input character a1/cursor a3 and the character string “B” following the input character a1/cursor a3 so that only option character strings a2 that are connectable will be displayed; i.e., the character string “A” preceding the input character a1/cursor a3 and the character string “B” following the input character a1/cursor a3 must be extracted) (Nakano, FIGS. 11, 13-15, 16A-C, and FIG. 31; ¶¶ [0137]-[0139] and [0174]: determines whether or not words preceding and following the fixed character string a4 to be deleted are connectable to each other; i.e., a number of words preceding and following to be extracted can be different) (Nakano, ¶ [0167]: attributes/information about each set of characters and each character string include “character string length”); and 
send, via the network connection, the first set of characters and the second set of characters to the physical client device such that the first set of characters and the second set of characters are sent in response to the touch event  (Nakano, FIGS. 13-15, 16A-C and 24-25; ¶¶ [0171] and [0178]-[0181]: in response to any operation input from a user to perform the character input process, generating character data to be displayed, by arranging an input character string a1, an edited character string a5, and a fixed character string a4 in accordance with sequence numbers indicated by the input character data, the edited character string data, and the fixed character string data; and then sending these data to the lower LCD of a game apparatus for rendering input character string, edited character string, and fixed character string with different backgrounds) (Nakano, S11 in FIGS. 24-25; ¶ [0176]: when determining that the determined operation input type is a message transmission instruction, the CPU performs a process of transmitting, to the other game apparatus, text data that indicates a sentence formed with fixedly inputted words; transmits only fixed character strings a4 stored in the fixed buffer 324 to the other game apparatus via the wide area network).
Nakano further discloses that when a Backspace/Delete key is touched/selected, the character string proceeding and/or following to the cursor a3, will be extracted for checking connectivity and they may be re-rendering with different background colors (Nakano, FIGS. 13-15 and 16A-C).
Nakano is silent on (1) a user interface associated with a virtual device; i.e., a virtual device user interface; and fails to explicitly disclose (2) the first set of characters and the second set of characters (a portion of the message to be updated) are sent in response to the touch event without sending other characters of the message to the physical client device; i.e. sending only a portion of the message to be updated to the physical client device.
Wan teaches a method and an apparatus for invoking an input method (Wan , ¶ [0002]), wherein a user interface associated with a virtual device (Wan, FIG. 3; ¶¶ [0077]-[0078]: a terminal obtains coordinates at which a user taps a virtual desktop; the user operates a touchscreen of the terminal, and taps, on the virtual desktop, a coordinate area, e.g., a user interface control or an editing window, in which an application is triggered to enter an editing state) (Wan, ¶ [0073]: when text input is subsequently performed by using the input method of the terminal, the virtual machine starts to enter content of the text input from the current coordinates of the cursor, and updates the current coordinates of the cursor).
Nakano and Wan are analogous art because they are from the same field of endeavor, a method and an apparatus for invoking an input method.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Wan to Nakano.  Motivation for doing so would allow a user to access remote features and learn, from the touchscreen of the terminal only by using eyes, that the application is in the editing state (Wan, ¶ [0003]).
Nakano in view of Wan fails to explicitly disclose wherein the first set of characters and the second set of characters (a portion of the message to be updated) are sent in response to the touch event without sending other characters of the message to the physical client device; i.e. sending only a portion of the message to be updated to the physical client device.
Sanz-Pastor teaches a system and a method for composing a message (Sanz-Pastor, ¶ [0031]), wherein the first set of characters and the second set of characters  (i.e., a portion of the message to be updated)  are sent in response to the touch event without sending other characters of the message to the physical client device; i.e. sending only a portion of the message to be updated to the physical client device (Sanz-Pastor, ¶ [0038]: once updated, the message is placed into a message queue to be sent to client device via its wireless network interface; partial updates are possible where only messages that change are sent).
Nakano in view of Wan, and Sanz-Pastor are analogous art because they are from the same field of endeavor, a system and a method for composing a message.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Sanz-Pastor to Nakano in view of Wan.  Motivation for doing so would economize the bandwidth (Sanz-Pastor, ¶ [0038]).

Claim 2
Nakano in view of Wan and Sanz-Pastor discloses all the elements as stated in Claim 1 and further discloses wherein the touch event corresponds to a selection of a cursor position within the message or a selection of one or more characters within the message (Nakano, S10 in FIG. 24 and FIG. 29: ¶¶ [0175] and [0203]-[0205]: cursor moving process to calculate a position within chat message that corresponds to a position touched by the user, and updates the cursor position data; i.e., the cursor position is determined from a position touched by the user).  

Claim 3
Nakano in view of Wan and Sanz-Pastor discloses all the elements as stated in Claim 1 and further discloses wherein the determination of the message position within the message includes a determination of a start position and an end position within the message (Nakano, FIGS. 20-22; ¶ [0167]: attributes/information about each set of characters and each character string include “start position” and “end position”) (Nakano, FIGS. 20-22; S61 in FIG. 29; ¶ [0209]: in order to determine whether or not the touch panel has been touched on a border position between words, determine whether or not the touched position coincides with the “start position” or “end position” indicated by the input character data D1, the edited character string data D3, or the fixed character string data D4).  

Claim 4
Nakano in view of Wan and Sanz-Pastor discloses all the elements as stated in Claim 1 and further discloses wherein the message is obtained via a keyboard of the physical client device accessed by the application (Nakano, ¶¶ [0109] and [0144]: the user inputs input character a1 by operating keys displaying in the key window W1 or an external keyboard).  

Claim 5
Nakano in view of Wan and Sanz-Pastor discloses all the elements as stated in Claim 1 and further discloses wherein the first character length parameter is equal to the second character length parameter (Nakano, FIGS. 12, 16A-B, and 28; ¶ [0130]: in order to allow a word to be more readily inserted between two fixed character strings a4, determine whether option character strings a2 are connectable to both the character string “A” preceding an input character a1/cursor a3 and the character string “B” following the input character a1/cursor a3 so that only option character strings a2 that are connectable will be displayed; i.e., the character string “A” preceding the input character a1/cursor a3 and the character string “B” following the input character a1/cursor a3 with both character string length parameter equal to 1 will be extracted).  

Claim 6
Nakano in view of Wan and Sanz-Pastor discloses all the elements as stated in Claim 1 and further discloses obtain one or more additional inputs from the physical client device, the one or more additional inputs including an addition of one or more first characters to the message or a deletion of one or more second characters from the message (Nakano, S2 and S7 in FIG. 24; ¶¶ [0171] and [0174]: detecting whether additional character has been inputted or a Backspace/Delete key has been touched/selected).  

Claim 7
Nakano in view of Wan and Sanz-Pastor discloses all the elements as stated in Claim 6 and further discloses update the message in response to the obtained one or more additional inputs from the physical client device  (Nakano, S2-S6 and S13-S18; ¶¶ [0171]-[0172] and [0178]-[0181]: in response to detecting additional character has been inputted, input character buffer/fixed character buffer will be updated and rendering on a display screen); and update the message position within the message in response to the obtained one or more additional inputs (Nakano, S2-S6 and S13-S18; ¶¶ [0174]-[0172] and [0178]-[0181]: in response to detecting a Backspace/Delete key has been touched/selected, input character buffer/edited character buffer/fixed character buffer will be updated and rendering on a display screen).  

Claim 8
Nakano in view of Wan and Sanz-Pastor discloses all the elements as stated in Claim 6 and further discloses wherein the addition of the one or more first characters to the message includes addition of the one or more first characters to the first and second set of characters (Nakano, FIGS. 9-10: additional input character a1 (ha) is inserted between the set of characters preceding (kyou) and following (ika) the input character a1), and wherein the deletion of the one or more second characters from the message includes deletion of the one or more second characters from the first and second set of characters or deletion of the one or more second characters other than the first and second set of characters from the message (Nakano, FIGS. 13-15 and 16A-C: character a1 (nai) is deleted from the character preceding to cursor a3 or character a1 (nai) is deleted other than the set of characters preceding (kyou) and following (mitaidesu) the character a1).

Claim 9
Nakano in view of Wan and Sanz-Pastor discloses all the elements as stated in Claim 6 and further discloses  in response to another touch event associated with the application, obtain an updated current interaction position; update the message position within the message based on the updated current interaction position (Nakano, S10 in FIG. 24 and FIG. 29: ¶¶ [0175] and [0203]-[0205]: detecting the coordinates of a position touched by the user on the touch panel and changes the position of the cursor a3 so as to correspond to the touched position);
extract a third set of characters and a fourth set of characters from the message based on the updated message position within the message and the one or more character length parameters, such that (i) a third number of characters prior to the updated message position within the message is extracted for the third set of characters based on a third character length parameter and (ii) a fourth number of characters subsequent to the updated message position within the message is extracted for the fourth set of characters based on a fourth character length parameter (Nakano, FIGS. 12, 16A-B, and 28; ¶ [0130]: in order to allow a word to be more readily inserted between two fixed character strings a4, determine whether option character strings a2 are connectable to both the character string “A” preceding an input character a1/cursor a3 and the character string “B” following the input character a1/cursor a3 so that only option character strings a2 that are connectable will be displayed; i.e., the character string “A” preceding the input character a1/cursor a3 and the character string “B” following the input character a1/cursor a3 will be extracted) (Nakano, FIGS. 11, 13-15, 16A-C, and FIG. 31; ¶¶ [0137]-[0139] and [0174]: determines whether or not words preceding and following the fixed character string a4 to be deleted are connectable to each other; i.e., a number of words preceding and following to be extracted can be different depending on whether or not words preceding and following the fixed character string a4 to be deleted are connectable) (Nakano, ¶ [0167]: attributes/information about each set of characters and each character string include “character string length”); and 
send, via the network connection, the third set of characters and the fourth set of characters to the physical client device such that the third set of characters and the fourth set of characters are sent in response to the other touch event (Nakano, FIGS. 13 and 25; ¶¶ [0178]-[0181]: generate character data to be displayed, by arranging an input character string a1, an edited character string a5, and a fixed character string a4 in accordance with sequence numbers indicated by the input character data, the edited character string data, and the fixed character string data; and then sending these data to the lower LCD of a game apparatus for rendering input character string, edited character string, and fixed character string with different backgrounds).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano in view of Wan.

Claim 11
Nakano discloses all the elements as stated in Claim 10 except being silent on wherein the user interface is associated with a virtual device.  
Wan teaches a method and an apparatus for invoking an input method (Wan , ¶ [0002]), wherein the user interface associated with a virtual device (Wan, FIG. 3; ¶¶ [0077]-[0078]: a terminal obtains coordinates at which a user taps a virtual desktop; the user operates a touchscreen of the terminal, and taps, on the virtual desktop, a coordinate area, e.g., a user interface control or an editing window, in which an application is triggered to enter an editing state) (Wan, ¶ [0073]: when text input is subsequently performed by using the input method of the terminal, the virtual machine starts to enter content of the text input from the current coordinates of the cursor, and updates the current coordinates of the cursor).
Nakano and Wan are analogous art because they are from the same field of endeavor, a method and an apparatus for invoking an input method.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Wan to Nakano.  Motivation for doing so would allow a user to access remote features and learn, from the touchscreen of the terminal only by using eyes, that the application is in the editing state (Wan, ¶ [0003]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano in view of Sanz-Pastor.

Claim 12
Nakano discloses all the elements as stated in Claim 10 and further discloses wherein the sending includes sending the first set of characters and the second set of characters to the physical client device in response to the user interaction  (Nakano, FIGS. 9-10, 13-15, 16A-C and 25; ¶¶ [0137]-[0143]; ¶¶ [0178]-[0181]: generate character data to be displayed, e.g., character data for an input character string a1, an edited character string a5, and a fixed character string a4; and then sending these data to the lower LCD of a game apparatus for rendering input character string a1, edited character string a5, and fixed character string a4 with different backgrounds; also, in FIGS. 13-15 and 16A-C, when a Backspace/Delete key is touched/selected, the character string proceeding and/or following to the cursor a3, will be extracted for checking connectivity and they may be re-rendering with different background colors).
Nakano fails to explicitly disclose wherein sending the first set of characters and the second set of characters (a portion of the message to be updated) in response to the user interaction without sending other characters of the message to the physical client device; i.e. sending only a portion of the message to be updated to the physical client device.
Sanz-Pastor teaches a system and a method for composing a message (Sanz-Pastor, ¶ [0031]), wherein sending the first set of characters and the second set of characters (a portion of the message to be updated) in response to the user interaction without sending other characters of the message to the physical client device; i.e. sending only a portion of the message to be updated to the physical client device (Sanz-Pastor, ¶ [0038]: once updated, the message is placed into a message queue to be sent to client device via its wireless network interface; partial updates are possible where only messages that change are sent).
Nakano and Sanz-Pastor are analogous art because they are from the same field of endeavor, a system and a method for composing a message.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Sanz-Pastor to Nakano.  Motivation for doing so would economize the bandwidth (Sanz-Pastor, ¶ [0038]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ferras Pereira et al. (US 2018 / 0004546 A1, filed on 06/29/2017) discloses a system and a method for utilizing a local client device keyboard for editing text in remote desktop system environments (Ferras Pereira, FIG. 1; ¶¶ [0002] and [0054]-[0055]), wherein in response to touching the remote text field 114 that is visible to the user through remote display 106 seen through the client device 102, the client device keyboard 104 is opened and displayed as a soft keyboard interface 304 within UI view 302, and every time a user performs an action with the client device keyboard 104, such as inputting a character, deleting a character/word, accepting a suggestion or keyboard autocorrects, only the differences in the text before and after the operation are transmitted to the remote device 108 (Ferras Pereira, 104, 106, and 114 in FIG. 1; 304 in FIG. 3C; FIG. 4; ¶¶ [0024], [0030], [0032], [0040], [0048], [0052], and [0056]-[0058]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913.  The examiner can normally be reached on Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        


						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175                                                                                                                                       


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, for example US 2014/0129991 A1 to WEI et al., published on 05/08/2014, ¶¶ [0049]-[0052], [0083]-[0085], and [0100].
        2 See, for example US 2014/0129991 A1 to WEI et al., published on 05/08/2014, ¶¶ [0049]-[0052], [0083]-[0085], and [0100].